DETAILED ACTION
	This is a Final Action on the merits.  The U.S. Patent and Trademark Office (the Office) has received claims 1-20 in application number 16/033,845.  Claims 1-20 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Applicant Arguments
	Claims 1-20 stand rejected under 35 U.S.C. 103 in light of the newly cited portions of RADU.
	The use of a Uniform Resource Identifier or “URI,” as part of a payment system involving a client mobile device initiating a transaction request with a server via a payment application is well known to a person having ordinary skill in the art before the effective filing date of the claimed invention.  This is in the revised 35 U.S.C. 103 rejection.  Additional art, not required for the rejection of the amended claims, has been added to the Relevant Art Not Cited section at the end of this action.

Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication US 2016/0092878 A1 (hereinafter “RADU”) in view of U.S. Pre-Grant Publication US 2018/0018665 A1 (hereinafter “CHENE”).
	The limitations of independent claim 1, commensurate in scope with independent claims 8 and 15, are considered below.  The last two limitations of claim 15 are quoted separately, as the language differs from claims 1 and 18, but the scope is commensurate with respect to the cited prior art.  Throughout this section, applicant’s claim language is quoted in italics and bold-type is added to emphasize disclosure, or lack thereof, as indicated.

	Regarding independent claims 1, 8, and 15, RADU discloses:
1.1	 receiving, by a processor, a transaction request comprising a payment token and an EMV payment application uniform resource identifier ("URI") from a merchant application executed by a mobile device, the merchant application initiating the transaction request with the processor;

	RADU at [0031] (“Authentication for transactions may occur via a procedure carried out between the wallet server 206 and a user/payment device (reference numeral 212) operated by a user who is engaging in a purchase transaction with the merchant. In FIG. 2, the user/payment device 212 is depicted as a mobile device such as a smartphone, but in other situations, for example, the user/payment device 212 may be a PC or the like that is being used, via its browser program, to access an e-commerce site for the present transaction. For the particular example transaction illustrated in FIG. 2, the user/payment device 212 is shown as engaging in an interaction 214 with the wallet server 212 via a mobile authentication app (application program) 216.”);
	RADU at [0045] (“Enrollment of the user's payment card accounts may, in at least some cases, be via the PAN (primary account number) that identifies the payment card account in question and/or may be via a payment token of the type referred to in the “Payment Token Interoperability Standard” published in November 2013 by MasterCard International Incorporated, Visa and American Express.”);
	RADU at [0094] (“Another point worth noting is that the transaction may start, from the merchant's point of view, as a result of an interaction by a user/payment device 608 The above discussion of the user/payment device 212 in connection with the payment system 200 of FIG. 2 is generally applicable as well to the user/payment device 608 depicted in FIG. 6.”)
1.2	 invoking, by the processor in electronic communication with a payment application server, a remote EMV payment application based on the EMV payment application URI, obtained from the merchant application specifying a storage location of the remote EMV application,
	RADU at [0029] (“In effect, the wallet switch 204 may bring a wallet server 206 into the transaction by relaying, to the wallet server 206, transaction details that originate from the merchant. Significant aspects of the wallet server 206 include its storage of digital wallets 208 for numerous users of the payment system 200, and its running of numerous instantiations 210 of a payment card application emulation program. In some embodiments, for example, the emulation programs 210 may operate in accordance with the well-known EMV standard for payment card transactions, which has been set forth by EMVCo, LLC, and which is in widespread use. Accordingly, in addition to functioning as a wallet server, component 202 may also function as an EMV server.”);
	RADU at [0035] (“In a typical configuration of the payment system 200, the wallet server 206 is remote from both the merchant and from the user /payment device 212.”);
	RADU at [0048] (“In addition, the storage device 304 may store program instructions 314 such as are required to allow the wallet server 206 to operate as an EMV server (and/or to emulate other payment card account applications in addition to or instead of EMV applications). The program instructions 314 may enable to the wallet server 206 to run numerous instantiations of an EMV app, such that the wallet server 206 can emulate a card digitization for each payment card account for each user, to the extent that the payment card accounts are required to be processed in conformance with the EMV standard. In some embodiments, the wallet server 206 may run at least a thousand, or many thousands, of instantiations of an EMV app. As noted above, the wallet server 206 may additionally or alternatively provide other payment security functionality, such as ACS functionality; the storage device 304 accordingly may also store software (not shown) to implement such functionality.”)
1.3	 in response to being invoked, the remote EMV payment application is configured to interact with a merchant system kernel to process the transaction request,
	RADU at [0087] (“Thus the wallet server 206 may retrieve or generate all the data provided at the point of sale in connection with a conventional EMV transaction, including the PAN or payment token for the account selected by the user, a user authentication flag having a "valid" value, an application cryptogram (AC) in some cases, etc.”);
1.4	 in response to processing the transaction request the remote EMV payment application is configured to transmit a transaction authorization request comprising EMV transaction data directly to an issuer system;
	RADU at [0089] (“At 518, the wallet server 206 may transmit the transaction cryptogram to the merchant /acquirer 202 (FIG. 2), via the wallet switch 204. This indicates that the transaction was progressed successfully at the wallet server 206, and may allow for completion of the transaction via the merchant /acquirer 202 and on to the issuer 112 via the payment network 110. In view of the transaction cryptogram from the wallet server 206, the issuer 112 may treat the transaction as if it had been a mobile device payment transaction with valid pre-
1.5	 and receiving, by the processor, a transaction authorization notice from the issuer system, wherein the transaction authorization notice is based on the transaction authorization request generated by the remote EMV payment application.
	RADU at [0023] (“A computer 108 operated by an acquirer (acquiring financial institution) is also shown as part of the system 100 in FIG. 1. The acquirer computer 108 may operate in a conventional manner to receive an authorization request for the transaction from the POS terminal 106. The acquirer computer 108 may route the authorization request via a payment network 110 to the server computer 112 operated by the issuer of a payment card account that is associated with the payment card/device 102. As is also well known, the authorization response generated by the payment card issuer server computer 112 may be routed back to the POS terminal 106 via the payment network 110 and the acquirer computer 108.”);
	RADU at [0089] at (“Assuming all is in order with the user's account, the issuer may return a favorable authorization response that is routed via the payment network 110 to the acquirer/issuer.”).
15.5	 transmitting, by the processor, a transaction authorization request to the issuer system, wherein the issuer system is configured to combine the EMV transaction data and the transaction authorization request to authorize the transaction;
	RADU at [0116] (“It should be noted that where the process of FIGS. 8-10 results in the wallet server 614 receiving (or generating) a cryptogram for the transaction (via block 914 or block 1014 or block 1018, as the case may be), . . . the wallet server 614 may transmit the card details, including the transaction cryptogram, to the merchant 604 via the wallet switch 602. The 
15.6	 and receiving, by the processor, a transaction authorization notice from the issuer system.
	RADU at [0089] (“Assuming all is in order with the user's account, the issuer may return a favorable authorization response that is routed via the payment network 110 to the acquirer/issuer.”).
	RADU does not explicitly disclose the uniform resource identifier (URI) of the first and second limitations (1.1, 1.2), or the merchant system kernel of (1.3).
	However, CHENE discloses the uniform resource identifier (URI) and the merchant system kernel.
	Regarding the uniform resource identifier (URI) (1.1), CHENE discloses:
	CHENE at [0082-83] (“The memory 124 (or the phone 14 memory) stores preferably a Uniform Resource Identifier (or URI), like e.g. a Uniform Resource Locator (or URL) and/or an Internet Protocol (or IP) type address or the like, as an identifier(s) relating to the server 110 to be addressed. The server identifier(s) is(are) used by the phone 14, acting as a client device, for transferring to the server 110 notably transaction data and its signature.”).
	Regarding the merchant system kernel (1.3), CHENE discloses:

	RADU discloses all elements of independent claims 1, 8, and 15 but for the recitations of a uniform resource identifier (URI) and a merchant kernel system.  CHENE explicitly discloses these elements as part of a device for transaction processing where the device may be “a terminal, a user terminal, an embedded chip or a smart card, as a Secure Element (or SE).” CHENE at [0003].  CHENE also discloses the “transaction operation” occurring via an “EMV card,” and that the “memory 124 stores preferably an invention transaction application, like e.g. an EMV application.”  CHENE at [0006], [0078].  The invention of RADU involves a payment system where transactions are processed using an EMV application located on a server, as opposed to on a device.  Thus RADU and CHENE are each analogous art to one and other and the claimed invention.
	Observing Fig. 2 of RADU with respect to the limitations of independent claim 1, a transaction request is received by a merchant payment system (“merchant/acquirer) at 202.  This transaction request includes a payment token, sent from the mobile application and routable to the wallet server.  CHENE teaches this identifying information for the routing of a token to a server as the uniform resource identifier (URI).  This discloses the first limitation of claim 1 (1.1).  At the next step (1.2), the merchant 202 invokes the “wallet switch” 204, routing the transaction request to the remote EMV server 210, and its corresponding remote EMV application.  This routing of the payment token to the correct remote EMV server and application uniform resource identifier (URI) as disclosed by CHENE.  Thus, the combination fully teaches the uniform resource identifier (URI) as it relates to independent claim 1.
	Now that the EMV payment application is invoked (1.3), the EMV payment application, remotely located on the EMV payment server 210, communicates with merchant 202, and the merchant processes the transaction just as it would from any EMV payment application where the EMV payment application is not remote, and located within the payment instrument device.  CHENE teaches that the merchant processes that transaction within the “kernel application,” designated in the memory to interact with external devices, and to send, receive, and sign transaction data.  Next, the remote EMV payment server 210, containing the remote EMV payment application, (1.4) passes the transaction authorization request to the issuer system, and in turn, (1.5, 15.6) the issuer system returns the corresponding transaction authorization notice to the merchant system 202.  Further, (15.5) the issuer system utilizes the EMV transaction data, as communicated through the payment network 110, to authorize the transaction.
	The amendments to the present independent claims at 1.1 and 1.2 are within the scope of the above discussion of Fig. 2 of RADU in view of CHENE.
	The amendments recite (at 1.1) the Uniform Resource Identifier as transmitted from a merchant application on a mobile device to the remote EMV payment server, where the transaction request is initiated by the merchant application on the user device.  Fig. 2 of RADU illustrates the initiation of this transaction from the mobile application 216 to the merchant/acquirer 202, and further at 214: “the user/payment device 212 is shown as engaging in an interaction 214 with the wallet server 212 via a mobile authentication app.”  RADU at [0031].  A person having ordinary skill in the art before the effective filing date of the claimed invention merchant application on the mobile device) and the wallet server involves the transmission of an identifier stored on the device, sent to the server, as disclosed by CHENE, and that the two are interchangeable, if not included in any/all EMV transactions.  The amended limitation amounts to a device transmitting a stored identifier with its data to a server and CHENE discloses this with respect to an EMV payment environment.  CHENE at [0082-83] (as cited above).
	The amendments (at 1.2) further recite to the remote EMV server storing the Uniform Resource Identifier obtained from the merchant application as having a storage location within the remote EMV application, as specified by and based on the EMV payment application Uniform Resource Identifier. RADU discloses generally, at Fig. 3 that the wallet server, containing the wallets and EMV server of Fig. 2, includes a storage device, processor, one or more programs controlling processor, and one or more operating systems.  RADU further discloses that the wallet stores program instructions required to allow the wallet server to operate as an EMV server, and that the server can instantiate numerous instances of the EMV payment application within.  Where it is obvious to a person having ordinary skill in the art before the effective filing date of the present application that the Uniform Resource Identifier as disclosed by CHENE, may be used as part of the EMV payment network, it would is equally obvious that a Uniform Resource Identifier, sent as part of the communication with the merchant application, would also be transmitted and stored with the associated EMV data.
	Thus, the claimed invention recites the steps and system by RADU in combination with the uniform resource identifier and merchant system kernel disclosed by CHENE.  By the rationale above, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the uniform resource identifier 

	Regarding claims 2, 9, and 16, RADU discloses in full:
2.1	 the transaction request is generated by a merchant application in response to a user device initiating a transaction on the merchant application.
	RADU at [0029] (“The wallet switch 204 may receive a communication from the merchant /acquirer block 202 when a customer indicates to the merchant that the customer wishes to access a WSP to provide payment for a transaction.”)
	Referring to Fig. 2 of RADU as cited at [0029], the merchant application 202 sends the transaction request to the wallet switch, where the customer has initiated a transaction with the merchant, and the “WSP” is the “wallet service provider.”  Therefore RADU discloses all element of claims 2, 9, and 16, and claims 2, 9, and 16 are rendered obvious by RADU in view of CHENE.

	Regarding claims 3, 10, and 17, RADU discloses in full:
3.1	 the transaction request is generated by a merchant point of sale ("PoS") in response to a payment instrument interfacing with the merchant PoS.
	RADU at [0094] (“Another point worth noting is that the transaction may start, from the merchant's point of view, as a result of an interaction by a user /payment device 608 with a merchant device (not shown apart from block 604; the merchant device may be, e.g., an e-commerce server or a point of sale terminal).”).
payment instrument as a “payment device” and the merchant system as a “point of sale terminal.”  Therefore, RADU discloses all elements of claims 3, 10, and 17, and claims 3, 10, and 17 are rendered obvious by RADU in view of CHENE.

	Regarding claims 4, 11, and 18, RADU discloses:
4.1	 a local EMV payment application and the merchant PoS comprises a merchant PoS kernel, and wherein the local EMV payment application is configured to interact with the merchant PoS kernel to initiate the transaction.
	RADU at [0087] (“Thus the wallet server 206 may retrieve or generate all the data provided at the point of sale in connection with a conventional EMV transaction, including the PAN or payment token for the account selected by the user, a user authentication flag having a "valid" value, an application cryptogram (AC) in some cases, etc.”).
	RADU does not explicitly disclose the merchant PoS kernel.  However, CHENE discloses the merchant PoS kernel, as recited in independent claim 1, above.  See CHENE at [0006], [0080].
	CHENE further discloses with respect to a merchant PoS kernel:
	CHENE at [0140] (“Firstly, optionally, the kernel application sets 21 a counter N to an initial value, like e.g. zero. The counter N is used for verifying that, each time a transaction is performed at the SE 12, the corresponding service data, transaction data and transaction signature for each transaction have been sent. Thus, data relating to a previous transaction, namely service data, transaction data and signature, is not re-used, so as to avoid the fraud.”).
	Claim 4 recites a local EMV payment application as interacting with the merchant PoS kernel.  RADU discloses that a local EMV payment application is in the prior art with respect to See RADU at Fig 1 (detailing the local EMV payment application as located within the payment card/device at 102).  CHENE discloses the kernel as interacting with the payment application to perform transaction steps.  Thus, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the merchant point of sale terminal of RADU with the merchant kernel of CHENE to obtain the merchant PoS kernel of the claimed invention.  Therefore, claims 4, 11, and 18, are rendered obvious by RADU in view of CHENE.

	Regarding claims 5, 12, and 19, RADU discloses in full:
5.1	 transmitting, by the processor, a transaction data request in response to the remote EMV payment application determining that additional data is needed to authorize the transaction request.
	RADU at [0029] (“The merchant /acquirer block 202 (i.e., either a device operated by the merchant, or by the acquirer, or by a service provider for one or the other) is shown as being in communication with a wallet switch 204.”);
	RADU at [0089] (“At 518, the wallet server 206 may transmit the transaction cryptogram to the merchant /acquirer 202 (FIG. 2), via the wallet switch 204. This indicates that the transaction was progressed successfully at the wallet server 206, and may allow for completion of the transaction via the merchant /acquirer 202 and on to the issuer 112 via the payment network 110.”).
	At Fig. 2, and as disclosed at [0029] and [0089], RADU describes that the merchant system is in communication with the EMV payment application, via the wallet switch, and this involves the exchange of data necessary to validate a transaction request.  Therefore RADU 

	Regarding claims 6 and 13, RADU discloses in full:
6.1	 transmitting, by the processor in electronic communication with a payment network, a transaction authorization request comprising the payment token,
	RADU at [0028] (“Like FIG. 1, FIG. 2 shows a payment network 110 and a server computer 112 as referred to above. In some embodiments, these two system components may operate substantially in a conventional manner to receive and route payment card account system transaction authorization requests and transaction authorization responses.”);
6.2	 in response to receiving the transaction authorization request the payment network is configured to at least one of authorize or settle the transaction.
	RADU at [0089] (“In view of the transaction cryptogram from the wallet server 206, the issuer 112 may treat the transaction as if it had been a mobile device payment transaction with valid pre-PIN entry, as currently implemented today by issuers that support mobile payments via existing payment networks. Assuming all is in order with the user's account, the issuer may return a favorable authorization response that is routed via the payment network 110 to the acquirer/issuer.").
	RADU at Fig. 2 discloses the payment network 110, routing transaction authorization requests to the issuer 112, where those transaction authorization requests include payment tokens corresponding to a customer’s payment method, as transmitted by the wallet server 206 and wallet switch 204.  The issuer 112 receives a transaction authorization request, processes it with respect to its validity, authorize or settle, and routes the result back to the payment network.  

	Regarding claims 7 and 14, RADU discloses in full:
7.1	 the remote EMV payment application is configured to process the transaction request by generating a payment cryptogram to be transmitted to the issuer system to authorize the transaction request.
	RADU at [0089] (“In view of the transaction cryptogram from the wallet server 206, the issuer 112 may treat the transaction as if it had been a mobile device payment transaction with valid pre-PIN entry, as currently implemented today by issuers that support mobile payments via existing payment networks. Assuming all is in order with the user's account, the issuer may return a favorable authorization response that is routed via the payment network 110 to the acquirer/issuer.").
	RADU at [0116] (“It should be noted that where the process of FIGS. 8-10 results in the wallet server 614 receiving (or generating) a cryptogram for the transaction (via block 914 or block 1014 or block 1018, as the case may be), . . . the wallet server 614 may transmit the card details, including the transaction cryptogram, to the merchant 604 via the wallet switch 602. The merchant in turn may transmit an authorization request to the acquirer 606 including the card details and the transaction cryptogram. The authorization request may then proceed in a conventional manner via the payment network (not shown in FIG. 6) to the card account issuer (not shown in FIG. 6). If all is in order with the selected account, a conventional authorization response approving the transaction may be routed back to the merchant 604 from the issuer, via the payment network and the acquirer 606.”).


	Regarding claim 20, RADU discloses:
20.1	 in response to authorizing the transaction, the issuer system is configured to settle the transaction.
	See RADU at [0089] as cited for claims 7 and 11 above.  The issuer is disclosed as settling the transaction request, by “return[ing] a favorable authorization response that is routed via the payment network 110 to the acquirer/issuer.”  Therefore RADU discloses all elements of claim 20, and claim 20 is rendered obvious by RADU in view of CHENE.


Relevant Prior Art Not Relied Upon
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Examiner notes the inclusion of the U.S. Patent Publications cited in the International Search Report of PCT/US 19/36490, associated with the instant 16/033,845 application, dated August 30, 2019.
Prior Art Added This Action
LEE US 20120303483 A1 [0061] The payment app code generator 409 receives information on a payment app, which is installed in the purchaser terminal 215 to 
Priebatsch US 20150363774 A1 [0029] Communication between apps 140, 142 typically occurs directly, within the device 102, via the operating system 132. In one embodiment, communication occurs by deep linking using a uniform resource identifier (URI) that links to a specific location within the receiving app. In this scenario the initial communication from the Yumburgers app 140 to the Payco app 142 includes a return URI, which is used as a return path by the Payco app 142 when it returns the access token to the Yumburgers app 140 after time T.sub.6. For example, the permissions request may take the form of a URI in which is embedded the request, the ID of the app 140, and a return destination.
Omojola US 10467615 B1 [118]   A method of transferring money from a customer to a merchant through a mobile payment application, the method facilitated by a payment service system associated with a payment service, the method comprising: launching, through an e-commerce application executing on a customer device, a user interface listing one or more items offered by the merchant; receiving, as input from the customer and in an online shopping cart associated with the e-commerce application, a selection of at least one item from amongst the items listed on the user interface; receiving, during checkout of the items in the shopping cart and in a mode-of-payment field on the web browser, a selection submitted by the customer specifying an indication to pay for the 
Lindeman US 20170270511 A1 [0078] The transferring component (217) may transfer the payment information in a secure form, such as encrypted form, or by establishing a secure communication channel between the beneficiary management application (210) and the payment application (201). Inter-application communications may be used such as protocol handlers to enable communication and data exchange between the applications using uniform resource identifiers (URIs), intents, services or other methods. 
Havilio US 20170178124 A1 [0110] After identifying a banking application, the client application can send the payment engine 206 an indication of the identified banking application. Additionally, the server device(s) 108 can determine a financial system associated with the banking application and send 308 the payment information (e.g., a 
YEN US 20160260117 A1 [0102] The APIs module is a set of RESTFul APIs exposed for external access. Representational State Transfer (REST) is an architectural style that specifies constraints, such as a uniform interface, that if applied to a web service induces desirable properties, such as performance, scalability, and modifiability that enable services to work best on the Web. In the REST architectural style, data and functionality are considered resources and are accessed using Uniform Resource Identifiers (URIs), typically links on the Web. The resources are acted upon by using a set of simple, well-defined operations. The REST architectural style is constrained to a client/server architecture and is designed to use a stateless communication protocol, typically HTTP. In the REST architecture style, clients and servers exchange representations of resources by using a standardized interface and protocol. The APIs act as a gateway for the other core services provided by the server 212. Mobile applications and other components can access the exposed APIs to execute defined functions. There is no business or decision logic associated with this component, the process would be to accept incoming requests from external components and extract the payload or data and pass this as a request 

International Search Report
KALGI US 20170243199 A1 [PCT/US 19/36490] International Search Report. 30 Aug 2019.
Wolfond US 20140207682 A1 [PCT/US 19/36490] International Search Report. 30 Aug 2019.
Cronic US 20130191289 A1 [PCT/US 19/36490] International Search Report. 30 Aug 2019.
Pelegero US 20100145860 A1 [PCT/US 19/36490] International Search Report. 30 Aug 2019.
Previously Cited Publications
Brudnicki US 20140040139 A1 [0089] (“In element 1118, mobile banking platform 1102 may communicate the token to portable communication device 50 along with a network identifier. The network identifier may identify a network address of management back end 300 for routing messages from the wallet application to management back end 300. In an example, the network identifier may be a uniform resource identifier (URI). In element 1120, portable communication device 50 may communicate the token to management back end 300 using the network identifier. In reply, management back end 300 may determine whether the user has created a personal identification number (PIN) or other authenticating sequence, and, if not, may communicate, in element 1122, a create 
Thomas US 20130024223 A1 [0035] (“In a present embodiment, system 50 utilizes novel custom uniform resource identifiers ("URI") schemes to pass various forms of data, and/or references to that data, respective to each record 90. Universal wallet application 74 identifies and registers custom URI schemes for each record 90 that conform to the Internet standard described in public RFC 3986 --"Uniform Resource Identifier (URI): Generic Syntax", which may be referenced here: http://labs.apache.orq/webarch/uri/rfc/rfc3986.html. ("URI Standard")  [0036] Each type of record 90 that wallet application 74 handles is identified by a custom URI scheme. In accordance with the URI Standard, wallet application 74 defines each scheme identifier as well as each constituent component of the URI--the "authority", "path", "query", and "fragment" components. The nature and contents of this latter set of components varies depending upon the specific attributes of the particular type of record 90 that is being described.”)
Dua US 20060165060 A1 [0042] (“Wireless device 200 further preferably is of a type that has an assigned E.164 phone number, Uniform Resource Identifier (URI), or other type of unique address that can be resolved over the Internet. In a preferred embodiment, wireless device 200 also has a Session Initiation Protocol (SIP) Application Programming Interface (API) framework embedded in or running on top of a resident operating system, which allows for multiple SIP-based applications, such as the wallet application discussed herein, to function. The wallet application may also rely on its own SIP 
Takayama US 9396469 B1 [13:25-47] (“The electronic wallet 400, in response to the request from the browser 401, may receive the electronic value from the electronic value server 103, manage the electronic value stored in the smart card 307, and process transaction with the service terminal 105 or the service server 106.  (102)    For example, in the My Menu screen shown in FIG. 10 (a), when the user is assumed to select a menu item "2: E -Wallet", which item is hyper-linked to a uniform resource identifier (URI) " wallet:///index". The browser 401 will then request to the electronic wallet 400 the index information of the electronic wallet, in other words the list of electronic value(s) stored in and managed by the electronic wallet 400. On the other hand, the electronic wallet 400 will reply to the browser 401 with a password input screen display data that is written in a specific markup language. When the password input by the user is sent back from the browser, the electronic wallet 400 will access the smart card 307 via the smart card reader/writer 212 to check the match between the input and the password stored in the smart card 307. If the password input is correct, i.e., the user is assumed to be authenticated, the electronic wallet 400 will reply to the browser 401 with the data indicating a list of electronic value(s) stored in the smart card 307, which data is written in specific markup language.”)
Non-Patent Literature
Rankl, Wolfgang and Effing, Wolfgang., Smart Card Handbook, 2010. Ch. 18 Smart Cards in Payment Systems. See generally § 18.4 EMV APPLICATION, § 18.4.4 System architecture and transaction processes, Fig. 18-14 at 779-80.
EMV Contactless Specifications for Payment Systems. Book B: Entry Point Specification. Version 2.6 July 2016. See 3 Entry Point Functionality: 3.3 Combination Selection Entry Point. ("This section describes the product and kernel selection process. It specifies the logical structure of the data and files within the contactless card that are used for the process, and then describes the logic to use the card file structure.") (available at https://www.emvco.com/wp-content/uploads/2017/05/BookB_Entry_Point_Specification_v2_6_20160809023257319.pdf).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY L LICITRA whose telephone number is (571)272-5340.  The examiner can normally be reached on 9:00AM-5:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/J.L.L./Examiner, Art Unit 3685                                                                                                                                                                                                        



/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685